DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 3/9/2021 is acknowledged.
Applicant amended claims 1, 11, 12, and 19; and cancelled claims 8, 14, and 20-29.
Applicant added claims 34-64.

Allowable Subject Matter
Claims 1-7, 9, 10, 11-13, 15-19, and 30-64 are allowed. The following is an examiner’s statement of reasons for allowance: claim 1 would be allowable because a closest prior art, Cunningham et al. (US 2015/0293383), discloses the cavity 128 (Fig. 1, paragraph 0035) having opposed side walls (lateral surfaces of 130 in Fig. 1); wherein the germanium region is in contact with the opposed side walls (lateral surfaces of 130 in Fig. 1) of the cavity; and wherein 
an angle between a direction (vertical direction in Fig. 1) orthogonal to a plane (bottom surface of 122 in Fig. 1) of said lower surface and a plane (vertical direction in Fig. 1) of each of the opposed side walls (lateral surfaces of 128 in Fig. 1) is 0° but fails to disclose an angle between a direction orthogonal to a plane of said lower surface and a plane of each of the opposed side walls is greater than approximately 10° in combination with other elements of claim 1.
In addition, claim 11 would be allowable because a closest prior art, Cunningham et al. (US 2015/0293383), discloses the cavity 128 (Fig. 1, paragraph 0035) having opposed side walls (lateral surfaces of 130 in Fig. 1); wherein the germanium region is in contact with the opposed side walls (lateral surfaces of 130 in Fig. 1) of the cavity; and wherein an angle between a direction (vertical direction in Fig. 1) orthogonal to a plane (bottom surface of 122 in Fig. 1) of said lower surface and a plane (vertical direction in Fig. 1) of the opposed side walls (lateral surfaces of 128 in Fig. 1) is 0° but fails to disclose an angle between a direction orthogonal to a plane of said lower surface and a plane of the opposed side walls is greater than approximately 10° in combination with other elements of claim 11.
Moreover, claim 34 would be allowable because a closest prior art, Cunningham et al. 
Furthermore, claim 46 would be allowable because a closest prior art, Cunningham et al. (US 2015/0293383), discloses the cavity 128 (Fig. 1, paragraph 0035) having opposed side walls (lateral surfaces of 130 in Fig. 1); wherein the germanium region is in contact with the opposed side walls (lateral surfaces of 130 in Fig. 1) of the cavity; the first and second doped regions (118 and 120 in Fig. 1); and wherein an angle between a direction (vertical direction in Fig. 1) orthogonal to a plane (bottom surface of 122 in Fig. 1) of said lower surface and a plane (vertical direction in Fig. 1) of the opposed side walls (lateral surfaces of 128 in Fig. 1) is 0° but fails to disclose an angle between a direction orthogonal to a plane of said lower surface and a plane of the opposed side walls is greater than approximately 10°; wherein said waveguide comprises trenches of an insulating material delimiting an area of the silicon layer, said area configured to receive said light; and the first and second doped regions which are located on corresponding first and second portions of the silicon layer separated from said area by said trenches of insulating material in combination with other elements of claim 46.
Lastly, claim 53 would be allowable because a closest prior art, Cunningham et al. (US 2015/0293383), discloses the cavity 128 (Fig. 1, paragraph 0035) having opposed side walls (lateral surfaces of 130 in Fig. 1); wherein the germanium region is in contact with the opposed side walls (lateral surfaces of 130 in Fig. 1) of the cavity; and wherein an angle between a direction (vertical direction in Fig. 1) orthogonal to a plane (bottom surface of 122 in Fig. 1) of 

A closest prior art, Cunningham et al. (US 2015/0293383), discloses a photodiode 100 (Fig. 1, paragraph 0032) configured to receive light 114 (Fig. 1, paragraph 0032) for detection, comprising: a silicon layer (118 and 120 in Fig. 1, paragraph 0033) having a lower surface and an upper surface and further including a cavity 128 (Fig. 1, paragraph 0035) extending into the silicon layer (118 and 120 in Fig. 1) from the upper surface, said cavity having opposed side walls (lateral surfaces of 130 in Fig. 1); and an active area 122 (Fig. 1, paragraph 0034) comprising a germanium region (see “germanium 122” in paragraph 0034) within the cavity 128 (Fig. 1), wherein the germanium region is in contact with the opposed side walls (lateral surfaces of 130 in Fig. 1) of the cavity, and wherein said light 114 (Fig. 1) propagates in a direction (horizontal direction in Fig. 1) parallel to the opposed side walls (lateral surfaces of 130 in Fig. 1) of the cavity but fails to teach an angle between a direction orthogonal to a plane of said lower surface and a plane of each of the opposed side walls is greater than approximately 10° as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-7, 9, 10, and 30-33 depend on claim 1.
In addition, a closest prior art, Cunningham et al. (US 2015/0293383), discloses an opto-electric converter, comprising: a photodiode 100 (Fig. 1, paragraph 0032), wherein the photodiode comprises: a silicon layer (118 and 120 in Fig. 1, paragraph 0033) having a lower surface and an upper surface and further including a cavity 128 (Fig. 1, paragraph 0035) extending into the silicon layer (118 and 120 in Fig. 1) from the upper surface, said cavity 128 
Moreover, a closest prior art, Cunningham et al. (US 2015/0293383), discloses a photodiode 100 (Fig. 1, paragraph 0032), comprising: a silicon layer (118 and 120 in Fig. 1, paragraph 0033) having a lower surface and an upper surface and further including a cavity 128 (Fig. 1, paragraph 0035) extending into the silicon layer (118 and 120 in Fig. 1) from the upper surface, said cavity 128 (Fig. 1) having opposed side walls; an active area 122 (Fig. 1, paragraph 0034) comprising a germanium region (see “germanium 122” in paragraph 0034) within the cavity, wherein the germanium region is in contact with the opposed side walls of the cavity; a first doped region 118 (Fig. 1, paragraph 0033) within the silicon layer (118 and 120 in Fig. 1) adjacent a first one of the opposed side walls, said first doped region being doped with a first conductivity type dopant (see “n-“ in Fig. 1); and a second doped region 120 (Fig. 1, paragraph 0033) within the silicon layer adjacent a second one of the opposed side walls, said second doped region being doped with a second conductivity type dopant (see “p-“ in Fig. 1) but fails to teach an angle between a direction orthogonal to a plane of said lower surface and a plane of each of the opposed side walls is greater than approximately 10° as the context of claim 34. The other allowed claims each depend from one of these claims, and each is 
Furthermore, a closest prior art, Cunningham et al. (US 2015/0293383), discloses an opto-electric converter, comprising: a photodiode 100 (Fig. 1, paragraph 0032), wherein the photodiode comprises: a silicon layer (118 and 120 in Fig. 1, paragraph 0033) having a lower surface and an upper surface and further including a cavity 128 (Fig. 1, paragraph 0035) extending into the silicon layer (118 and 120 in Fig. 1) from the upper surface, said cavity 128 (Fig. 1) having opposed side walls; and an active area 122 (Fig. 1, paragraph 0034) comprising a germanium region (see “germanium 122” in paragraph 0034) within the cavity 128 (Fig. 1), wherein the germanium region is in contact with the opposed side walls of the cavity,; a first doped region 118 (Fig. 1, paragraph 0033) within the silicon layer adjacent a first one of the opposed side walls, said first doped region being doped with a first conductivity type dopant (see “n-“ in Fig. 1); and a second doped region 120 (Fig. 1, paragraph 0033) within the silicon layer adjacent a second one of the opposed side walls, said second doped region being doped with a second conductivity type dopant (see “p-“ in Fig. 1); a waveguide 110 (Fig. 1, paragraph 0032) configured to propagate light to the active area; and7 3650554.1CUSTOMER NO. 117381PATENT APPLICATIONDocket No. 50649-01421electrical contacts 124 (Fig. 1, paragraph 0034) for the first and second doped regions (118 and 120 in Fig. 1) but fails to teach an angle between a direction orthogonal to a plane of said lower surface and a plane of the opposed side walls is greater than approximately 10°; wherein said waveguide comprises trenches of an insulating material delimiting an area of the silicon layer, said area configured to receive said light; and the first and second doped regions which are located on corresponding first and second portions of the silicon layer separated from said area by said trenches of insulating material as the context of claim 46. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 47-52 depend on claim 46.
Lastly, a closest prior art, Cunningham et al. (US 2015/0293383), discloses a photodiode 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813